Order unanimously modified in accordance with the Memorandum herein and, as modified, affirmed. Memorandum: In February, 1954 defendant was convicted of a felony in Monroe County. Thereafter and in February, 1967 appellant was convicted of another felony in Albany County. Using the prior 1954 conviction as a predicate defendant was sentenced as a second offender to a term of 20 to 40 years. In this proceeding he seeks certain public records relating to the 1954 conviction so that he may attack that judgment as obtained in violation of his. constitutional rights. No question has been raised as to his indigency. County Court granted the application to the extent of directing that he be furnished copies of the minutes of the preliminary hearing and of defendant’s disposition. We conclude that he is also entitled without charge to a transcript, if in existence, of all proceedings, including minutes, from the time of his arraignment in County Court to and including sentencing as well as a copy of the commitment thereon. (Cf. former Penal Law, § 1943, as amd. by L. 1964, ch. 446; People v. Cornish, 21 A D 2d 280; People v. Montgomery, 18 N Y 2d 993.) (Appeal from order of Monroe County Court partially *655granting motion for free papers.) Present — Goldman, P. J., Del Vecchio, Gabrielli, Moule and Bastow, JJ.